Hall, J.
Where two verdicts have been rendered in favor of the same party on substantially the same issues of fact, and two new trials have been granted by the presiding judge, the rule of discretion applicable to the first grant of a new trial does not apply; and if there was nothing objectionable in the rulings of the presiding judge on the last trial, and the evidSnce, although conflicting, supported the second verdict, it should not be set aside.
(a) Representations made by a party in possession of land as to the title thereto, on the faith of which the person to whom they were made purchased from a third party, and subsequent conduct in pursu.ance of such representations, would estop the party making such representations and doing such acts from attacking the title acquired by the .purchaser. Code, §2966.
Judgment reversed.